Citation Nr: 0428135	
Decision Date: 10/13/04    Archive Date: 10/19/04

DOCKET NO.  99-22 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for lumbar disc disease.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1974.  

This matter comes to the Board of Veterans' Appeal (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that rating decision, the RO granted service 
connection for lumbar disc disease and assigned a 10 percent 
rating effective from the date the veteran filed his claim in 
September 1997.  The veteran disagreed with the 10 percent 
rating and also claimed entitlement to individual 
unemployability due to service-connected disability (TDIU).  
In May 1999 and July 1999 rating decisions, the RO continued 
the 10 percent rating and denied the TDIU claim.  The veteran 
perfected his appeal as to both issues.  In an October 2003 
rating decision, the RO increased the initial rating for 
lumbar disc disease to 20 percent from the date of claim.  
The veteran continued his appeal.  He testified before the 
undersigned at a hearing at the RO in March 2004.  

At the March 2004 hearing, the veteran testified that he 
thought that he was having trouble with his hip because of 
his service-connected back disability.  There is no 
indication that the veteran has filed a secondary service 
connection claim with the RO, and the Board refers that 
matter for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

The veteran contends that his service-connected lumbar disc 
disease is more disabling than is reflected by the 20 percent 
rating assigned by the RO.  He further contends that he is 
unable to work because of this back disability.  

At his March 2004 hearing, the veteran testified that his low 
back condition had worsened since his most recent VA 
examination, which was in April 2003.  He testified that 
since then he has had more pain and his range of motion has 
been limited severely.  He also testified that he has 
radiating pain down his leg and that he has had numbness of 
the leg to a certain degree.  The veteran testified that he 
is willing to report for an additional examination.  In view 
of the veteran's testimony that his back symptoms have 
increased in severity since he was last examined, it is the 
judgment of the Board that the veteran should be provided an 
additional examination to determine the current severity of 
his service-connected low back disability.  

At the hearing, the veteran testified that he attends college 
but was dropped from one class because he missed too many 
days of school.  He testified that in the last year he 
probably had about six weeks of absences because he was not 
able to get around.  He testified that there were some days 
when he could not get out of bed because of pain.  As the 
rating criteria for intervertebral disc syndrome that became 
effective in September 2002 allow evaluation of 
intervertebral disc syndrome either on chronic neurologic and 
orthopedic manifestations or on the total annual duration of 
incapacitating episodes, whichever would result in a higher 
evaluation, it is the judgment of the Board that in view of 
his hearing testimony, the veteran should be provided an 
additional opportunity to submit or identify medical evidence 
as to whether and to what extent he has experienced 
incapacitating episodes of intervertebral disc syndrome as 
defined under 38 C.F.R. § 4.71a.  

Following the hearing, the veteran submitted VA outpatient 
records dated from July 1997 to March 2004.  He submitted 
those records to the Board and waived consideration by the 
RO.  Review of those records shows that they include a 
September 1999 ambulatory care note in which a nurse 
practitioner referred to results of MRI studies and stated 
that an orthopedic consultation request was submitted and an 
orthopedic appointment was scheduled for the veteran for 
November 26, 1999.  Elsewhere in the record, the Board has 
found the report of a September 1999 MRI study of a knee and 
the report of a September 1999 CT study of the lumbar spine 
done in lieu of an MRI study, but nowhere in the file has the 
Board found the report of a November 1999 VA orthopedic 
consultation.  As such a report could be pertinent to the 
veteran's increased rating claim, it should be obtained if 
available.  

As stated earlier, the veteran is claiming entitlement to 
TDIU and contends that he cannot work because of his service-
connected low back disability.  The record shows that the 
veteran has been awarded Social Security disability insurance 
benefits with his primary diagnosis reported as degenerative 
disc disease and his secondary diagnosis reported as 
osteoarthritis.  The record shows that the veteran last 
worked full time as a security officer and that he lost the 
job in January 1997.  At the hearing, the veteran testified 
that he is attending college to obtain a certificate in 
electronic systems but that because of his physical situation 
he could not work in that field because it would require him 
to start as a technician, which means he would be stringing 
wires and would be required to go into attics and under 
ground.  He testified that he is unable to do that kind of 
physical activity and hopes that when he gets a college 
degree he will able to do substitute school teaching.  

The veteran's representative has argued that because of his 
work situation the veteran meets the exceptional or unusual 
disability requirement of marked interference with employment 
due to his service connected disability warranting an 
extraschedular rating under 38 C.F.R. § 3.321(b).  He further 
argues that the veteran meets the requirements for a TDIU 
under 38 C.F.R. § 4.16(b) in that he contends that he cannot 
be gainfully employed due to his service-connected 
disability.  In this regard, the veteran should be advised to 
submit or identify evidence from his prior employers 
pertaining to the reasons he left those jobs.  In view of 
such contentions, it is the opinion of the Board that VA 
social and industrial survey should be obtained to provide 
information and evidence as to the effect of the veteran's 
service-connected low back disability on his ability to 
secure and follow a substantially gainful occupation.  

Finally, the Board notes that in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  In 
particular, VA must inform the claimant of information that 
is necessary to substantiate the claim for benefits.  See 
38 U.S.C.A. § 5103 (West 2002).  The amended duty to notify 
also requires VA to notify a claimant of which portion of the 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, will be obtained by the 
Secretary on behalf of the claimant.  See 38  U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  In this 
case, in its statement of the case and supplemental statement 
of the case, the RO informed the veteran of the rating 
criteria for back disabilities and outlined the regulation 
pertaining to total disability ratings, and, in a July 2003 
letter, the RO requested that the veteran identify or provide 
records of treatment for his claimed disabilities since 1999.  
In the July 2003 letter, the RO went on to state that to 
support his claim the evidence should show that the veteran 
had an injury or disease in service, show that he has a 
current disability and show there is a relationship between 
the current disability and an injury, disease or event in 
service.  In other words, the letter described the evidence 
necessary to support a service connection claim rather than 
in increased rating claim.  It is, therefore, the opinion of 
the Board that the veteran should be provided clear and 
explicit notice as to the evidence needed to substantiate his 
claims and notice as to the division of responsibilities 
between the veteran and VA in obtaining evidence necessary to 
substantiate his claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  

1.  VBA should review the claims file and 
ensure that all notice and development 
actions required by 38 U.S.C.A. §§ 5103, 
5103A (West 2002), 38 C.F.R. § 3.159 
(2003) and applicable judicial precedent 
are fully complied with and satisfied.  
This should include, but not be limited 
to, an explicit request to the veteran 
that he provide any evidence in his 
possession that pertains to his claims.  
See 38 C.F.R. § 3.159(b)(1)(2003).  

With respect to the issue of entitlement 
to a rating in excess of 20 percent for 
lumbar disc disease, VBA should, in 
addition, specifically advise the veteran 
that evidence required to substantiate 
his claim is medical evidence of chronic 
orthopedic and neurologic manifestations 
of his lumbar disc disease showing severe 
limitation of motion and/or persistent 
symptoms compatible with sciatic 
neuropathy with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm and neurological findings 
such as absent ankle jerk, with 
intermittent relief at any time during 
the appeal period.  The veteran should be 
advised that subsequent to September 23, 
2002, evidence required to substantiate 
his claim could also include evidence of 
incapacitating episode of intervertebral 
disc syndrome having a total duration of 
at least four weeks during a 12-month 
period, where an incapacitating episode 
is a period of acute signs and symptoms 
due to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
Other evidence that would substantiate 
the claim relative to the period 
subsequent to September 23, 2002, would 
be evidence of chronic orthopedic and 
neurologic manifestations, which means 
orthopedic and neurologic signs and 
symptoms resulting form intervertebral 
disc syndrome that are present 
constantly, or nearly so.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293, 5292 
(1997); 38 C.F.R. § 7.71a, Diagnostic 
Code 5293 (2003); 68 Fed. Reg. 51454 
(2003) and 69 Fed. Reg. 32449 (2004) (to 
be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to5243).  VBA 
should notify the veteran that evidence 
needed to substantiate the increased 
rating claim on an extraschedular basis 
is evidence showing that his service-
connected lumbar disc disease results in 
marked interference with employment or 
requires frequent hospitalization.  

With respect to the TDIU claim, VBA 
should notify the veteran that evidence 
needed to substantiate the claim is 
evidence showing that his service-
connected lumbar disc disease prevents 
him from obtaining or maintaining 
substantially gainful employment.  

VBA should advise the veteran that it is 
ultimately his responsibility to obtain 
evidence that substantiates his claims.  

2.  VBA should also request that the 
veteran identify the names, addresses and 
approximate dates of treatment of all 
non-VA health care providers from which 
he has received treatment of evaluation 
for his lumbar disc disease at any time 
since September 1997.  With authorization 
from the veteran, VBA should obtain and 
associate with the claims file evidence 
identified by the veteran that has not 
been secured previously.  In any event, 
the RO should obtain and associate with 
the claims file the report of a VA 
orthopedic consultation scheduled for 
November 26, 1999, and all VA treatment 
records, including outpatient records, 
progress notes, consultation reports, 
reports of any imaging studies and any 
hospital summaries, dated from March 2004 
to the present.  



3.  With regard to his employability, the 
veteran should be requested to have each 
employer, during the 12-month period he 
last worked, complete a VA Form 21-4192, 
Request for Employment Information in 
connection with Claim for Disability 
Benefits.  

4.  Thereafter, VBA should arrange for 
examination of the veteran to determine 
the severity of his service-connected 
lumbar disc disease.  All indicated 
studies should be performed.  The 
examiner should determine whether and to 
what extent the veteran has experienced 
incapacitating episodes of intervertebral 
disc syndrome where an incapacitating 
episode is a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician.  The examiner should 
identify all orthopedic and neurologic 
signs and symptoms resulting from the 
veteran's lumbar disc disease and 
indicate whether they are present 
constantly, or nearly so.  The claims 
file must be provided to the examiner for 
review of pertinent documents and that it 
was reviewed should be stated in the 
examination report.  

5.  The veteran should be afforded a VA 
social and industrial survey to obtain 
information on the veteran's day-to-day 
functioning and occupational history.  
The social worker should elicit and set 
forth pertinent facts regarding the 
veteran's medical history, education and 
employment history, and social and 
industrial capacity.  

6.  Then after undertaking any additional 
development indicated by the state of the 
record at that time, VBA 


should review the record from September 
1997 to the present and, with 
consideration of the possibility of 
staged ratings, should readjudicate 
entitlement to an initial rating in 
excess of 20 percent for the veteran's 
lumbar disc disease.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  In 
addition, VBA should readjudicate 
entitlement to a total rating based on 
unemployability due to service- connected 
disability.  VBA should also consider 
whether the case should be referred to 
the Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

7.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
veteran, a supplemental statement of the 
case (SSOC) should be issued that 
addresses all evidence added to the 
record since the October 2003 SSOC.  The 
veteran and his representative should be 
provided an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	

                  
_________________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




